Title: James Madison to Bernard Peyton, December 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                
                            
                            
                                
                                    
                                
                                [December 1829?]
                            
                        
                        
                        This will be followed by my Waggon with two Hhds of Tobo. We have hastened them to market which is understood
                            to be scantily supplied with the best quality! This character I believe is justly due to them, and if the attention of the
                            Manufacturers be attracted can not well fail of the highest price. The Tobo grew on the best fresh Mountain soil, got to
                            be fully ripe before it was cut, was kept uncommonly clean from worms, has been well cured, neatly handled and put into the
                            Hhd. in good order. The Hhd No. 1. is rather of the nutmeg colour, and of the richest Staple. The overseer who is an old
                            & experienced planter says he never carried a finer Hhd to the Ware House. No. 2. is less uniform in its colour,
                            being somewhat pyebald, but akin to the No. 1 in other respects, perhaps its colour may give it a preference with some of
                            the purchasers. We wish to know the reception of the 2 Hhds. in the market that it may guide the preparation of what
                            remains; which will be considerable, and generally of good quality; the whole crop, being produced in a like sort. You
                            will be good eno’ therefore for the reason suggested, as well as others to dispose of the Tobo. at once, and let me know
                            the result.
                        Annexed is a list of the Articles wanted by the returning Waggons. A part of some of these, being for the
                            overseer & neighbours, it will be convenient, to have a brief note of the price, over them. With cordial esteem
                        
                        
                            
                                J. M.
                            
                        
                    